94 F.3d 656
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Edward Vaughn KELLER, Plaintiff-Appellant,v.JARDINE PETROLEUM CO., INC., Sterling Jardine, D. ChrisButtars, Alpha Transport, Inc., Jack White, DLD DistributingCo. of Wyoming, Denton L. Dunn, Dennis Murray, Orson Madsen,Robert Rietz, individually, and in their own officialcapacity with the Salt Lake County Constable Departments,Defendants-Appellees.
No. 95-4202.
United States Court of Appeals, Tenth Circuit.
Aug. 16, 1996.

ORDER AND JUDGMENT*
Before PORFILIO, BRIGHT,** and KELLY, Circuit Judges.

PORFILIO

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Edward Keller appeals from the district court's order granting summary judgment for defendants.  The record on appeal is voluminous.  Nevertheless, plaintiff has failed to provide in his appellate briefs any references to the record.  His arguments are relegated to broad, conclusory statements and to simple repetition of the allegations contained in his complaint.  We are not required to sift through the record, manufacturing plaintiff's arguments for him, and we decline to do so in this case.   SEC v. Thomas, 965 F.2d 825, 826-27 (10th Cir.1992).  The judgment of the United States District Court for the District of Utah is AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 Honorable Myron H. Bright, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation